958 A.2d 147 (2008)
In the Matter of Benjamin WYZANSKY.
No. 2008-261 M.P.
Supreme Court of Rhode Island.
October 9, 2008.
David D. Curtin.
Benjamin Wyzansky.

ORDER
On September 25, 2008, Chief Disciplinary Counsel filed with this Court a Petition for Interim Suspension which avers that the Respondent, Benjamin Wyzansky, has engaged in serious professional misconduct.
The Respondent was notified that this Petition would be heard by the Court at its conference on October 9, 2008. The Respondent did not file an objection or appear for the scheduled hearing. After review of the Petition, we deem it appropriate that it be granted.
Accordingly, it is ordered, adjudged and decreed that the Respondent, Benjamin Wyzansky be and he is hereby suspended from engaging in the practice of law in this State until further order of this Court.
It is further ordered that David D. Curtin, Chief Disciplinary Counsel, be appointed as Special Master to take possession of all Respondent's client files and accounts; to inventory them, and to take whatever steps are necessary to protect the clients' interests. Disciplinary Counsel is further empowered to enter upon Respondent's office premises in order to effectuate this Order.